DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The amendment filed on September 8, 2022 has been received and considered. By this amendment, no claims are amended, cancelled, or added, and claim 1 is now pending in the application.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lozano et al. (WO 2011/133583, cited by Applicant), herein Lozano.  Regarding claim 1, Lozano discloses a system for treating a patient comprising: a stimulator for stimulating brain tissue (see paragraph [0017]); a controller for setting stimulation parameters (see paragraph [0018]) comprising at least one test stimulation parameter of the stimulator (see paragraph [0024]) and at least one treatment stimulation parameter of the stimulator (see paragraph [0026]); and a diagnostic tool for measuring at least one patient parameter and producing diagnostic data representing the at least one measured patient parameter (see paragraphs [0024]-[0025]); wherein the stimulator is constructed and arranged to deliver test stimulation energy to the brain tissue (see paragraph [0024]) based on the at least one test stimulation parameter and to deliver treatment stimulation energy to the brain tissue based on the at least one treatment stimulation parameter (see paragraphs [0026]-[0027]); wherein the at least one treatment stimulator parameter is determined based on the diagnostic data (see paragraph [0027]); and wherein the system is constructed and arranged to treat at least one of a neurological disease or a neurological disorder (see Abstract).
Response to Arguments
Applicant's arguments filed September 8, 2022 have been fully considered but they are not persuasive. The Applicant argues that while Lozano ‘583 “may describe diagnostic tools, these tools do not form part of a ‘system’ claimed herein.” However, the Applicant fails to further elucidate this argument as to how the claimed system differs from the system disclosed by Lozano. Lozano discloses diagnostic tools, as admitted to by Applicant, including a deep brain stimulator, which would be considered a “system” as claimed. In the absence of any further arguments by the Applicant, the rejection is considered to stand for at least the reasons given above.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAMMIE K MARLEN whose telephone number is (571)272-1986.  The examiner can normally be reached on Monday through Friday from 8 am until 4 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl Layno can be reached on 571-272-4949.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TAMMIE K MARLEN/Primary Examiner, Art Unit 3792